      Case 3:19-cv-02917-G Document 16 Filed 03/27/20       Page 1 of 3 PageID 84



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




BEE CREEK PHOTOGRAPHY,                      )
                                            )
              Plaintiff,                    )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:19-CV-2917-G
PROACT WORLD, LLC,                          )
                                            )
              Defendant.                    )




                               DEFAULT JUDGMENT

        The plaintiff’s motion for default judgment against the defendant Proact

World, LLC (“defendant”) (docket entry 14) is GRANTED. After having considered

the arguments and authorities submitted by the plaintiff, the court finds as follows:

        1.    The plaintiff’s complaint and an original summons were served on the

defendant on February 24, 2020. An affidavit of service was filed with the court on

March 18, 2020. See docket entry 11.

        2.    On March 24, 2020, the Clerk of the Court for the United States

District Court, Northern District of Texas, Dallas Division, entered a default against

the defendant for failure to plead or otherwise defend this action. See docket entry

13.
    Case 3:19-cv-02917-G Document 16 Filed 03/27/20         Page 2 of 3 PageID 85



        3.    The defendant is not a minor, nor an incompetent person, nor a

member of the military service of the United States.

        4.    On March 26, 2020, the plaintiff filed its motion for default judgment

seeking $30,000.00 in statutory damages for copyright infringement, $1,912.50 in

attorneys’ fees, and $440.00 in costs plus interest. See docket entry 14.

        5.    The defendant has not filed any opposition to the plaintiff’s motion for

default judgment.

        Therefore, it is ADJUDGED and ORDERED that the court declares that the

defendant violated the plaintiff’s exclusive rights under 17 U.S.C. § 106 of the

Copyright Act by engaging in unauthorized copying of the plaintiff’s registered work;

it is

        FURTHER ORDERED that the defendant shall pay $30,000.00 in statutory

damages under 17 U.S.C. § 504(c); it is

        FURTHER ORDERED that the defendant shall pay $1912.50 in attorneys’

fees and $440.00 in costs pursuant to 17 U.S.C. § 505; it is

        FURTHER ORDERED that the defendant shall pay post-judgment interest

pursuant to 28 U.S.C. § 1961 at the rate of 0.23% per annum from the date of entry

of this judgment until paid; it is

        FURTHER ORDERED that this court retains jurisdiction over any matter

pertaining to this judgment; and it is


                                          -2-
   Case 3:19-cv-02917-G Document 16 Filed 03/27/20         Page 3 of 3 PageID 86



      FURTHER ORDERED that this case is dismissed and the Clerk of the Court

shall remove it from the docket of the court.

      This is a final appealable order. See FED. R. APP. P. 4(a).

      SO ORDERED.

March 27, 2020.

                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -3-
